BLUE, Judge.
Larry H. Bryant raises two points in this appeal from a judgment and sentence for robbery and aggravated battery. We find no merit in the first point Appellant raises. Appellant’s second point is that the trial court erred in delegating its duty of determining the amount of restitution to a nonjudicial officer. O’Conner v. State, 587 So.2d 596 (Fla. 2d DCA 1991); Perry v. State, 513 So.2d 254 (Fla. 2d DCA 1987). The State conceded this was error. We agree, arid remand to the trial court to determine the amount of Appellant’s restitution.
THREADGILL, A.C.J., and PARKER, J., concur.